Citation Nr: 1309602	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-24 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for right status post meniscectomy with arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board previously adjudicated the Veteran's claim in March 2011.

The Veteran's claim for a disability rating in excess of 10 percent for his service connected right status post meniscectomy with arthritis and an effective date prior to September 5, 2006, for entitlement to a separation compensable rating for right knee laxity was denied.  The Board also remanded the issue of whether new and material evidence had been received to reopen a claim for service connection for a left knee disorder for the RO to issue a statement of the case (SOC) in the first instance.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The appeal was limited to the issue of a disability rating in excess of 10 percent for his service connected right status post meniscectomy with arthritis.  The Court issued a memorandum decision that vacated the Board's decision in regard to that issue and remanded the case to the Board for further adjudication in July 2012. 

The Board wrote to the Veteran in January 2013.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran submitted additional written argument in support of his claim that same month.  

As noted, the Board remanded the Veteran's left knee issue for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the required SOC in April 2011.  The SOC tracked the procedural history of the claim to include the denial of the claim in February 2007, notice of the rating action that same month and receipt of a notice of disagreement in June 2007.  The transmittal letter informed the Veteran that he had 60 days from the date of the letter, or the remainder of the one year period, to perfect his appeal of this issue.  The claims folder does not reflect receipt of a response from the Veteran in regard to this issue.  Thus, given the evidence before the Board at this time, there is no basis for further appellate review of this issue.  See 38 C.F.R. § 20.302 (2012).

The Board also referred to issues for consideration by the agency of original jurisdiction (AOJ) in the first instance.  The issues involved entitlement to service connection for heartburn and entitlement to a total disability evaluation based on individual unemployability (TDIU).  The claims folder reflects that the AOJ denied entitlement to the two issues by way of a rating decision dated in April 2012.  Notice of the rating action was provided that same month.

There is no evidence of an appeal in the claims folder or Virtual VA at this time.  Thus, the Board has no further jurisdiction over the issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, the Board previously denied the Veteran's claim for a disability rating in excess of 10 percent for his service-connected right status post meniscectomy with arthritis.  The Court vacated the Board's decision in July 2012.  In so doing, the Court said that the Board's analysis of the functional impairment of the Veteran's right knee disability was not adequate.  The Court provided a similar analysis in regard to the Board's conclusion as to whether the Veteran should receive consideration for an extraschedular rating.  

The Veteran has maintained that his service-connected right status post meniscectomy with arthritis is much more debilitating than his current 10 percent rating.  He has referred to multiple entries in the several VA examination reports that noted evidence of additional discomfort, fatigue, weakness, and lack of endurance after repeated testing.  

The Board notes that the Veteran was afforded several examinations in the development of his claim prior to the Board's decision of March 2011.  The examinations provided varying results in regard to the Veteran's range of motion.  He was noted to have flexion to 115-120 degrees in March 2006 but only to 95 degrees in September 2006.  In January 2007 the Veteran had flexion to 130 degrees; however, in May 2009 his flexion was again limited to 95 degrees.  The several examinations have generally noted full extension but the Veteran was lacking 8 degrees of full extension at the time of his May 2009 examination.  

The Board cannot determine if the wide variations in measured flexion demonstrate that the Veteran was seen on a good day when the measurement was 115 degrees or more of flexion or whether there was a difference based on the respective examiners.  The Veteran must be afforded a new examination on remand with careful attention to his range of motion, to include measurements after repetitive testing.

In addition to the above reasons for remand, the Board had referred the issue of entitlement to a TDIU rating in March 2011.  The AOJ, in adjudicating the Veteran's claim, afforded him a VA examination in March 2012.  The examination provided findings pertinent to the Veteran's right knee disability.  As the issue of an increased rating was not before the AOJ, the examination findings were not considered in that context, only as part of an overall determination of whether the Veteran's disabilities prohibited him from obtaining and maintaining substantially gainful employment.

The findings for the right knee from that examination reported a range of motion of 0 to 90 degrees with painful motion at 90 degrees.  He was noted to have the same range of motion after repetitive testing; however, he was also said to have functional loss and/or functional impairment that was characterized as less movement than normal, weakened movement, excess fatigability, swelling, instability of station and disturbance of gait.  The Court's decision specifically held that VA had not adequately addressed such findings in determining whether the Veteran was entitled to an increased rating for his disability.

On remand, the results of that examination must be considered in evaluating the Veteran's claim for an increased rating.  The evidence must be included in any supplemental statement of the case (SSOC) that is issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO/AMC should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination to assess the severity of his service-connected right knee disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

The Veteran's range of motion should be carefully measured, to include with repetitive testing.  In addition, the examiner should include a discussion of whether the Veteran's right knee disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to his service-connected disorder.  This determination should be expressed in terms of the degree of additional range of motion lost (beyond the loss of motion shown clinically).  The examiner should also express an opinion as to the degree to which pain limits functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  (This should also be equated to additional loss of motion.)

The examiner should address the impact of the service-connected right knee disability on the Veteran's occupational functioning.  The examiner should provide a complete rationale for all conclusions reached.

3.  After undertaking any other development deemed appropriate, the RO/AMC should re-adjudicate the issue on appeal.  This must include consideration of whether the Veteran's right knee disability should be referred to the Director of Compensation and Pension (C&P) for consideration of an extraschedular rating.  If any benefit sought is not granted, to include a decision to not refer the case to the Director of C&P, the Veteran, and his representative, should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


